                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           NO. 7:19-CR-00079-D


UNITED STATES OF AMERICA

             V.


COREY ELTON JONES


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on July 14, 2020, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 18 U.S.C. § 924(d)(l), made applicable to this

proceeding by virtue of 28 U.S.C. § 2461(c), based upon the defendant pleading guilty

to 18 U.S.C. §§ 922(g)(l) and 924, preliminarily forfeiting to the United States the

following property:

          1) One black in color Savage Arms .22 caliber bolt action rifle, bearing

             Serial Number 0625564;

          2) One black in color HI Point Firearms Model JCP .40 caliber S&W

             handgun, bearing Serial Number X787619; and

          3) Any and all ammunition;

      AND WHEREAS, the United States published notice of this forfeiture at the

www .forfeiture.gov web site for at least 30 consecutive days, between August 11, 2020

and September 9, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published notice

advised all third parties of their right to the petition the court within sixty (60) days

                                            1


        Case 7:19-cr-00079-D Document 69 Filed 04/13/21 Page 1 of 2
from the first day of publication date for a hearing to adjudicate the validity of their

alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

July 14, 2020 Preliminary Order of Forfeiture;

      It is HEREBY ORDERED, ADJUDGED, and DECREED:

      1.       That the subject personal property listed in the July 14, 2020

Preliminary Order of Forfeiture is hereby forfeited to the United States. That the

United States Marshals Service and/or the Bureau of Alcohol, Tobacco, Firearms and

Explosives is directed to dispose of the property according to law.

      2.     That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice's

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      SO ORDERED this       ta day of A~t:,' I      , 2021.




                                  J  ES C. DEVER III
                                  UNITED STATES DISTRICT JUDGE




                                            2


           Case 7:19-cr-00079-D Document 69 Filed 04/13/21 Page 2 of 2
